Case 2:19-cv-04951-GRB-SMG Document 35-3 Filed 09/25/19 Page 1 of 1 PageID #: 304




                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


   SEOUL SEMICONDUCTOR CO., LTD. and
   SEOUL VIOSYS CO., LTD.,                              Civil Action No. 2:19-cv-04951-KAM-
                                                        RML
                                  Plaintiffs,
       v.

   SATCO PRODUCTS, INC.,                                ORDER FOR ADMISSION PRO HAC
                                                        VICE
                                  Defendant.


             The motion of Nicholas A. Brown, for admission to practice pro hac vice in the

    above-captioned action is granted.

             Applicant had declared that he is a member in good standing of the Bar of the

    State of California, and that his contact information is as follows:

              Nicholas A. Brown
              Greenberg Traurig, LLP
              4 Embarcadero Center Suite 3000
              San Francisco CA 94111
              Email: brownn@gtlaw.com
              Tel: (415) 655-1300
              Fax: (415) 707-2010

  Applicant having requested admission Pro Hac Vice to appear for all purposes as counsel

  for Defendant, SATCO PRODUCTS, INC., in the above entitled action.

            IT IS HEREBY ORDERED that Applicant is admitted to practice pro hac vice in

  the above-captioned case in the United States District Court for the Eastern District of New

  York. All attorneys appearing before this Court are subject to the Local Rules of this Court,

  including the Rules governing discipline of attorneys.

  DATED: ___________________                            ______________________________
                                                        United States District Judge



  ACTIVE 45545704v1
